

CONSENT AND SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
This Consent and Sixth Amendment to Amended and Restated Credit Agreement
("Amendment") is dated as of October 18, 2005, and is by and among General
Electric Capital Corporation, a Delaware corporation, individually as a Lender
and as Agent for the Lenders, SportRack, LLC, a Delaware limited liability
company ("SportRack US Borrower"), Valley Industries, LLC, a Delaware limited
liability company ("Valley US Borrower" and, together with SportRack US
Borrower, "US Borrowers"), Brink International B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of The Netherlands, having its corporate seat
(statutaire zetel) in Staphorst, The Netherlands and registered with the Chamber
of Commerce (Kamer van Koophandel) in Regio Zwolle under number 05058752
("European Borrower" and, together with US Borrowers, "Borrowers"), the other
persons designated as "Credit Parties" on the signature pages hereof, and the
Lenders which are signatories hereto.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to an Amended and Restated Credit Agreement dated as of May
23, 2003, by and among Agent, the Lenders from time to time party thereto,
Borrowers and the other Credit Parties from time to time party thereto (as
amended or otherwise modified from time to time, the "Credit Agreement";
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement), Agent and the Lenders
agreed, subject to the terms and provisions thereof, to provide certain loans
and other financial accommodations to Borrowers;
 
WHEREAS, Borrowers desire to have European Borrower enter into the Management
Option Subscription Agreement dated as of September 30, 2005 (the "Rengelik
Subscription Agreement"), between European Borrower and Wim Rengelik, an
individual, as optionholder ("Optionholder"), pursuant to which Optionholder
will acquire options (the "Rengelik Options") to acquire an amount not in excess
of 2,094 ordinary shares of European Borrower (the "Rengelik Option Purchase");
 
WHEREAS, Borrowers desire to have European Borrower enter into the Option
Repurchase Agreement dated as of September 30, 2005 (the "Rengelik Repurchase
Agreement") between European Borrower and Optionholder, pursuant to which the
Rengelik Options, subject to certain conditions and circumstances specified
therein, are made subject to a right of repurchase by European Borrower or a
right and obligation to transfer to an ultimate purchaser designated by European
Borrower;
 
WHEREAS, absent the consent of Agent and the Requisite Lenders, the consummation
of the Rengelik Option Purchase would violate the Credit Agreement, and
accordingly Borrowers have requested that Agent and the Requisite Lenders
consent to the issuance of the Rengelik Options and Rengelik Option Purchase;
and
 
WHEREAS, in addition to the foregoing, Borrowers have requested that Agent and
the Requisite Lenders agree to amend the Credit Agreement in certain respects,
as set forth below.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.  Consent. In reliance upon the representations and warranties set forth in
Section 4 below and subject to the conditions to effectiveness set forth in
Section 3 below, Agent and the Lenders signatory hereto hereby consent to the
issuance of the Rengelik Options and the Rengelik Option Purchase in accordance
with the Rengelik Option Purchase Documents (as defined below). The foregoing
consent is a limited consent, which shall be effective only with respect to the
specific facts set forth above. Such limited consent shall not be deemed to
constitute a consent or waiver of any term, provision or condition of the Credit
Agreement with respect to any transaction or circumstance other than the
specific facts set forth above or to prejudice any right or remedy that Agent or
Lenders may now have or may have in the future under or in connection with any
of the Loan Documents.
 
2.  Amendments to Credit Agreement. In reliance upon the representations and
warranties set forth in Section 4 below and subject to the conditions to
effectiveness set forth in Section 3 below, the Credit Agreement is hereby
amended as follows:
 
(a)  The definition of "Change of Control" set forth in Annex A to the Credit
Agreement is hereby amended by amending and restating clause (j) thereof, as
follows:
 
"or (j) (x) there exists a "Brink Change of Control" or "Consolidated Change of
Control" each as defined in the Option Repurchase Agreement dated as of May 17,
2005 by and between European Borrower and Gerrit DeGraaf, as such agreement may
be amended from time to time, solely to the extent such agreement remains in
effect or (y) there exists a "Brink Change of Control" or "Consolidated Change
of Control" each as defined in the Option Repurchase Agreement dated as of
September 30, 2005 by and between European Borrower and Wim Rengelik, as such
agreement may be amended from time to time, solely to the extent such agreement
remains in effect."
 
3.  Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:
 
(a)  Agent shall have received this Amendment executed by Credit Parties and
Requisite Lenders;
 
(b)  The Credit Parties shall have executed and delivered or shall have caused
to be executed and delivered such other agreements, instruments and documents as
Agent may reasonably request, each of which shall be in form and substance
reasonably satisfactory to Agent;
 
(c)  Agent shall have received a fully executed copy of each of the Rengelik
Subscription Agreement, the Rengelik Repurchase Agreement and any of the other
Rengelik Option Purchase Documents, if any (in each case including any
schedules, exhibits, annexes and other attachments thereto), each of which shall
be in form and substance reasonably satisfactory to Agent;
 
(d)  All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent, Lenders and their respective legal
counsel; and
 
(e)  No Default or Event of Default shall have occurred and be continuing, both
before and after giving effect to the provisions of this Amendment.
 
4.  Representations and Warranties. To induce Agent and the Lenders signatory
hereto to enter into this Amendment, each Credit Party hereby represents and
warrants to Agent and the Lenders that:
 
(a)  The execution, delivery and performance by each Credit Party of this
Amendment and the transactions contemplated hereby is within its organizational
power, have been duly authorized by all necessary action, have received all
necessary governmental approval (if any shall be required), and do not and will
not contravene or conflict with any provision of law applicable to any Credit
Party, the articles of incorporation, by-laws or any other organizational
document of any Credit Party, any order, judgment or decree of any court or
governmental agency, or any agreement, instrument or document binding upon any
Credit Party or any of its property;
 
(b)  Each of the Credit Agreement and the other Loan Documents, as amended by
this Amendment, are the legal, valid and binding obligation of each Credit
Party, enforceable against such Credit Party in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, fraudulent transfer or other similar laws affecting
creditors' rights generally or by principles governing the availability of
equitable remedies;
 
(c)  After giving effect to the amendments set forth herein, the representations
and warranties contained in the Credit Agreement and the other Loan Documents
are true and accurate (in all material respects if any such representation and
warranty is not by its terms already qualified as to materiality) as of the date
hereof with the same force and effect as if such had been made on and as of the
date hereof (other than those which, by their terms, specifically are made as of
a certain date prior to the date hereof);
 
(d)  Each Credit Party has performed in all material respects all of its
obligations under the Credit Agreement and the Loan Documents to be performed by
it on or before the date hereof and as of the date hereof, such Credit Party is
in compliance in all material respects with all applicable terms and provisions
of the Credit Agreement and each of the Loan Documents to be observed and
performed by it and no Event of Default or other event which, upon notice or
lapse of time or both, would constitute an Event of Default, has occurred;
 
(e)  The execution and performance of the Rengelik Option Purchase Documents and
consummation of the Rengelik Option Purchase and the transactions contemplated
thereby does not and will not (i) violate, contravene or conflict with any
Contractual Obligation (including, without limitation, any provision of the
Public Note Indenture, the Intermediate Holdings Note Indenture or the
Subordinated Notes) of any Credit Party or (ii) cause or otherwise result in any
prepayment of, redemption of, acceleration of or offer to purchase any amounts
in respect of any Indebtedness (including, without limitation, the Public Note
Debt, the Intermediate Holdings Note Debt or the Indebtedness evidenced by the
Subordinated Notes); and
 
(f)  Attached hereto as Exhibit A is a true, correct and complete executed copy
of each of (i) the Rengelik Subscription Agreement and (ii) the Rengelik
Repurchase Agreement, which such Borrower represents and warrants constitute all
of the material agreements and material documents to be executed and/or
delivered in connection with the Rengelik Option Purchase (collectively, the
"Rengelik Option Purchase Documents").
 
5.  Reaffirmation of Collateral Documents. Each Credit Party hereby (a) affirms
that (i) except as expressly contained herein, nothing contained therein shall
modify in any respect whatsoever any of its obligations under any of the
Collateral Documents to which it is a party and (ii) each such Collateral
Document is and shall continue to remain in full force and effect and (b) agrees
that all references in any of the Loan Documents to the "Obligations" shall be
deemed to refer to the definition of "Obligations" as amended by this Amendment
and as otherwise amended from time to time.
 
6.  Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.
 
7.  Continued Effectiveness. Except as affected hereby, the Credit Agreement and
each of the Loan Documents shall continue in full force and effect according to
its terms.
 
8.  Costs and Expenses. Each Borrower hereby acknowledges and agrees that this
Amendment is a "Loan Document" for purposes of, among other things, subsection
1.3(e) of the Credit Agreement.
 
[signature page follows]
 


 

# 487287.v02 3/17/06 3:14 PM @FZR02!.DOC5107.017


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first written above.
 
BORROWERS:
 
SPORTRACK, LLC
 
 
 
 
 
By: /s/ Ronald J. Gardhouse
 
Name: Ronald J. Gardhouse
 
Title: EVP and CFO
 



VALLEY INDUSTRIES, LLC
 
 
 
 
 
By: /s/ Ronald J. Gardhouse
 
Name: Ronald J. Gardhouse
 
Title: EVP and CFO
 



BRINK INTERNATIONAL B.V.
 
 
 
 
 
By: /s/ Gerrit de Graff
 
Name: Gerrit de Graff
 
Title:
 


--------------------------------------------------------------------------------





OTHER CREDIT PARTIES:


CHAAS HOLDINGS, LLC
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP and CFO 



ADVANCED ACCESSORY HOLDINGS CORPORATION
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP and CFO 



CHAAS ACQUISITIONS, LLC
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP and CFO 



ADVANCED ACCESSORY SYSTEMS, LLC
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP and CFO:  



AAS ACQUISITIONS, LLC
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP and CFO 



CHAAS HOLDINGS B.V.
 
By: /s/ Gerrit de Graff
Name: Gerrit de Graff
Title:  





--------------------------------------------------------------------------------





SPORTRACK ACCESSORIES INC.
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP and CFO 



SPORTRACK GMBH
 
By: /s/ Michael Runte
Name: Michael Runte
Title: Managing Director 



VALTEK, LLC
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP and CFO 



CHAAS HOLDINGS III B.V.
 
By: /s/ Gerrit de Graff
Name: Gerrit de Graff 
Title:  



AAS CAPITAL CORPORATION
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP and CFO 



NOMADIC SPORT INC.
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP and CFO 



SPORTRACK S.R.O.
 
By: /s/ Michael Runte
Name: Michael Runte
Title: Managing Director 





--------------------------------------------------------------------------------





SPORTRACK IBERICA AUTOMOTIVE, S.L. UNIPERSONAL
 
By: /s/ Michael Runte
Name: Michael Runte
Title: Managing Director 



BRINK SVERIGE AB
 
By: /s/ Gerrit de Graff
Name: Gerrit de Graff
Title:  



BRINK U.K. LIMITED
 
By: /s/ Gerrit de Graff
Name: Gerrit de Graff
Title:  



BRINK NORDISK HOLDINGS APS
 
By: /s/ Gerrit de Graff
Name: Gerrit de Graff
Title:  



BRINK POLSKA SP Z.O.O.
 
By: /s/ Gerrit de Graff
Name: Gerrit de Graff
Title:  



BRINK FRANCE S.A.R.L.
 
By: /s/ Gerrit de Graff
Name: Gerrit de Graff
Title:  



ELLEBI S.R.L.
 
By: /s/ Gerrit de Graff
Name: Gerrit de Graff
Title:  





--------------------------------------------------------------------------------





NORDISK KOMPONENT HOLDINGS A/S
 
By: /s/ Gerrit de Graff
Name: Gerrit de Graff
Title:  



SOCIETE DE FABRICATION D'EQUIPEMENTS ET D'ACCESSOIRES SA
 
By: /s/ Gerrit de Graff
Name: Gerrit de Graff
Title:  



BRINK TREKHAKEN B.V.
 
By: /s/ Gerrit de Graff
Name: Gerrit de Graff
Title:  



BRINK A/S
 
By: /s/ Gerrit de Graff
Name: Gerrit de Graff
Title:  



SCI L'ELMONTAISE
 
By: /s/ Gerrit de Graff
Name: Gerrit de Graff
Title:  



CHAAS HOLDINGS II B.V.
 
By: /s/ Gerrit de Graff
Name: Gerrit de Graff
Title:  





--------------------------------------------------------------------------------





AGENT AND LENDERS:


GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and a Lender
 
By: /s/ Susan K. Staub
Name: Susan K. Staub
Title: Duly Authorized Signatory
 
PB CAPITAL CORPORATION, as a Lender
 
By:
Name:
Title:
 
COMERICA BANK, as a Lender
 
By:
Name:
Title:







--------------------------------------------------------------------------------



EXHIBIT A


The Rengelik Option Purchase Documents


See attached

